Ross, J. —
This appeal is from a judgment rendered in favor of the appellees against the appellant for a balance due upon an account.
The only question for consideration under the specifications of qrror assigned here is whether or not there is evidence to sustain the finding of the court below.
It is conceded by counsel for the appellant that if the testimony of appellee, Galloway, is to be believed in preference to that of several witnesses whose opportunities were better to know the truth than he, then the finding can not be disturbed. But they insist that his testimony is unreliable because the source of his information was not from observation but from what he ascertained from his books where a record of the business was kept. Also, because his testimony as to the amount of lumber on hand was widely divergent from all the evidence of other witnesses on that subject, a number having testified.
The court below evidently believed the testimony of the appellee. Galloway, in preference to that of a number of witnesses whose testimony was in conflict with his, but this court can not inquire into the trial court’s reason for deciding as it did. If there is any evidence to sustain the finding, this court will not reverse the judgment.
While the preponderance of the evidence appears to be against the finding, there is evidence which tends to support it.
Judgment affirmed.